 28:DECISIONS OF NATIONAL LABOR' REI]ATIbNS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in the,case,Imake the following:--CONCLUSIONS OF LAW1.By terminating the employment of Louise Moore,a supervisor,on October 19,'1960,Respondent has interfered with,restrained,and coerced its nonsupervisoryemployees in the exercise of rights guaranteed in Section 7 of the Act and thereby,has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) ( I) of the Act.2.The aforesaid unfair labor practices are' unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.3.Respondent has not engaged in independent unfair labor practices within themeaning of Section 8(a) (1) of the Act by the conduct of Moe Tanger.[Recommendations omitted from publication.],.Wayne W. Wilson CompanyandLocal 247, International Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpersof America, Ind.Wayne W.Wilson CompanyandArthur Shemansky.Cases Nos.7-CA-2845 and 7-CA-3112. January 4, 1962DECISION AND ORDEROn October 12, 1961, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The TrialExaminer also foundthat theRespondent did not engage in certain other unfair labor practices al-leged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel and the Respondent filed ex-ceptions to the Intermediate Report together with supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings inade by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings,' conclusions, and recommendations of theTrial Examiner.1The General Counsel contends that the October 24, 1060, layoff of Arthur Shemanskywas violative of Section 8(a) (4) as well as Section 8(a) (3)We have found, herein,that Shemansky's October 24 layoff violated Section 8(a)(3), and we have ordered hisfull reinstatement and backpay for the period of his layoffUnder these circumstances,and as the policies of the Actwillbe fully effectuated by our remedial order herein, wefind it unnecessary to determine whether Shemansay's layoff was also violative of Sec-tion 8(a) (4) of the Act135 NLRB No. 5. )WAYNEW. WILSON,- COMPANYORDER29Upon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Wayne W. Wil-son Company, Warren, Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 247, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., or any other labor organization of its employees, bylaying off or discharging employees, or by otherwise discriminatingin regard to their hire or tenure of employment, or any term or con-dition of their employment.(b) Interrogating its employees concerning their membership inor activities on behalf of the above-named labor organization, or anyother labor organization, or making any threat of reprisal or promiseof benefit because of such activity.(c) In any other manner 2 interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named labor organiza-tion, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such rights may be affected by an agreementrequiring membership in it labor organization as a condition of em-ployment, as authorized'in Section 8(a) (3) of, the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willof the Act : I'(a)Offer to Arthur Shemansky and 'James Arnold immediate andfull reinstatement to their former or substantially equivalent 'posi-;tions,leges previously enjoyed, 'and make them whole ', for any loss ofearnings they may have suffered because of the discrimination againstthem in the manner set forth in that section of the Intermediate Re-port entitled "The Remedy."The amount of' backpay due shall becomputed according to ,the Board's policy set forth in F.W. Wool-worth Company,90 NLRB 289.(b)Preserve and, upon request, make, available to. the Board orits agents, for examination and copying, all payroll records, social2Because the discriminatorydischarges of Shemanskyand Arnoldevince a studied intentto thwart the rights of employees, in freely selecting their collective-bargainingrepresenta-five,we'shall'issue a broad 'cease-anddesist order.'Corpu8 ChristiGrain Exchange, ]nc,132 NLRB 145 .,n,t 30DECISIONS OF NATIONALLABOR RELATIONS BOARDsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of backpayand other benefits due under the terms of this Order.(c)Post at its plants in Warren, Michigan, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Seventh Region, in writ-ing,within 10 days from the date of this Order, what steps thaRespondent has taken to comply herewith.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local 247, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., or any other labor organization of ouremployees, by laying off, discharging, or otherwise discriminatingin regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Local 247, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Ind., or any other labor organization, or makeany threats of reprisal or promises of benefit because of suchactivity.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local247, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Ind., or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur- WAYNE W. WILSON, COMPANY'31poses of collective bargaining ' or' mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Arthur Shemansky and James Arnold im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and will make themwhole for any loss of earnings they may have suffered by reason ofthe discrimination against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except to theextent that this right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as au-thorized in Section 8 (a) (3) of the Act.WAYNE W. WILSON COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding involves allegationsthatWayne W. WilsonCompany, hereincalled the Respondent,violated Section 8(a)(1), (3), and (4)of the NationalLaborRelations Act, as amended.A hearing was heldbefore the duly designatedTrial Examiner at Detroit,Michigan,on July18 and 19,1961.The Respondent'smotion to dismiss the complaint is disposed of as hereinafterindicated.Afterthe conclusion of the hearing,theGeneral Counsel and the Respondent filedbriefs with the TrialExaminer.Uponthe entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a Michigan corporation.Itmaintains its principal office at21167 Ryan Road and its places of business at 21167 Ryan Road,herein calledthe Ryan plant,and at 3884 Keefer Road, herein called the Keefer plant, both inthe city of Warren,State of Michigan:It is engaged at said plants in the fabrica-tion,processing,sale, and distribution of steel and related products.During the year 1960,the Respondent in the course and conduct of its businessoperations,purchased,transferred,and delivered to its Ryan and Keefer plants,steel,copper, brass, aluminum,and other goods and materials,valued in excessof $50,000, all of which were transferred to said plants directly from States ofthe United States other than the State of Michigan.During the same year the Respondent manufactured,sold,and distributedfinished products valued in excess of $50,000, all of which was sold and distributedfrom said places of business directly to customers located in States of the UnitedStates other than the State of Michigan. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint,alleges, the Respondent's answer admits, andthe Trial, Examiner.finds that the Respondent is engaged in commerce within the meaning of Section'2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal247, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,Ind., herein called the Union,isa labor organizationwithin the meaning of-Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background; interference,restraint,and coercionAt all times mentioned hereinWayne(Jack)Wilson was the Respondent'spresident;LeighWilson was vice president and general manager;andWalterFortuna was superintendent over both the Ryan and Keefer plants.During June 1960,the employees at the Ryan plant decided that they wantedto join the Union.Employee Arthur Shemansky obtained authorization cardsfrom the Union.About June 20, 1960, Shemansky,William Barshaw, GaryStaats,Dennis Shipp,Dewey (Burt)Childress,and James Arnold,all employeesat the Ryan plant,signed the union cards.At this time the employees intended toorganize all employees at both plants.Staatswas the "foreman"at the Ryanplant.Barshaw was a "saw man." Shemansky,Shipp, and Arnold were the regu-lar truckdrivers.At times Staats,Barshaw, and Childress also drove trucks.On or about July 14, 1960,the Union sent a telegram to the Respondent.Thefollowing day Wayne Wilson called Staats to his office and asked him if he knewanything about the Union. Staats replied that he did not know anything about it.About this same time Wilson had a conversation with Shipp.He told Shippthat he had heard that the employees were "going to organize the union"and askedShipp if he had signed a union card.When Shipp replied that he had, Wilsonasked him who else had signed cards.Shipp told him that the "whole group" hadsigned.On or about July 20, 1960, Wilson went to Barshaw's place of work and talkedto him about the Union.He questioned Barshaw concerning which employees hadsigned union cards.Barshaw told him that all of the employees had signed "asa group."When Wilson started to talk about "the harm" that the Union wouldcause a "small company," Barshaw stated that he would"sooner have the grouptalk in a meeting."Wilson then told him that he would meet with the employeesthe next day.The above facts are based upon the credited testimony of Staats,Shipp, andBarshaw.Denials of Wilson are not credited.It is found that Wilson's interro-gation of Shipp and Barshaw concerning the union membership and activity ofthe employees'constitutes interference,restraint,and coercion.No finding is madewith respect to Wilson's conversation with Staats since the record indicates thatthe latter was a supervisory employee.-The day after his conversation with Barshaw,Wilson told Staats that he wantedto, speak to all of the employees.Staats notified the employees;and they met withWilson in the Respondent's office.'In substance,Wilson told the employees thathe understood that they wanted "to organize a union,"that he did not"think itright just the truck drivers should join the union";that he believed that all of theemployees"should be entitled to - join the union if they want to"; that the Re-spondent,being "a small shop,"wanted "a versatile unit," which would permitemployees to work at various jobs;that if the Union organized the plant, theemployees would have job classifications; that in such case when a truckdrivercompleted his deliveries, he would be out of work and would,have to go home;that"if things got slow he would have to sell his trucks and, the union couldn'ttell him who to classify and he would classify all of the men as warehouse men";that he would get a "cartage company to come in and take over his deliveries andthat way he wouldn't-have to have,a truck driver"; and that he would close down1Staats,Shemansky,Childress,Arnold,Barshaw,and Shipp were present at the meetingThe statements of Wilson, found above,are based upon the credited testimony ofStaats,Arnold,Shemanskyand Barshaw._Shipp testified thatWilson said that "we!would have a,private vote and we, was free to vote whatever way we cared to vote" ,andthat he(Shipp)did_not"recall Iust,what was said in the meeting",^Staats also testifiedthatWilson said that if the Union did not get in the plant, ."he .could not promise us WAYNE W. WILSON COMPANY33The above threats of Wilson to close -the plant and to discontinue making de-liverieswith the Respondent's own trucks if the Union organized the plant arefound to be violative of Section 8(a)(1) of the Act.Staats was discharged on or about August 1, 1960.Dewey Childress graduallybegan to assume Staats' duties after the latter's discharge.During about the last week in August 1960, Wayne Wilson called the employeestogether for a meeting.3Barshaw, Arnold, and Dewey Childress were present.Shemansky, although he had been notified of the meeting by Childress, arrived lateand apparently did not join in the group.Wilson asked the employees what benefitsthey thought they would get from the Union.He told them that he could not paythe union scale of wages, since he could not "raise the price on steel because it wouldhurt his business because other companies were selling cheaper"; that "once thisunion mess was over with.I can't promise you nothing but.I assume thingswill be better"; that before he would let the Union in the plant he would "lock thedoors up"; and that, if Shemansky wanted a union, "let him vote it in himself." 4It is found that Wilson's threat to close the plant is violative of Section 8 (a)( 1 ) ofthe Act.During October or November 1960, Wayne Wilson had a conversation withArnold.Concenring this conversation, Arnold testified credibly as follows:Iwas in his office and so he says, "Now," he says, "look, Arnold, I like yourwork and you get along with everybody and you haven't caused too muchtrouble," and so he says, "If you go along with the company," he says, "I amgoing to take care of the ones that go along with the company," he says, "andas far as the rest of them I ain't worrying about the rest of them," and he went onabout the union, if he had to he would close the doors and sell the trucks ... .I find that Wilson's above-implied promises of benefit and threats of reprisal con-stitute interference, restraint, and coercion.B. The layoff of Arthur Shemansky on October 24, 1960A representation hearing of the Board in Case No. 7-RC-4623 (not published inNLRB volumes) was held on October 4, 1960. Shemansky testified for the Unionat this hearing.Some few days before the hearing, Shemansky told Dewey Childressthat he wanted "half a day off to go down town on business." Childress told himitwas "okay." 5anything because it was against the law, but there would be a considerable change . .more wages, for one " I do not credit this testimony of StaatsConcerningWilson'sstatements at the meeting, Childress,called as a witnessby theRespondent,was ques-tioned and testified as follows:Q.Do you remember what he said 9A It had something to do with the union some way or some howHe said "I feelwe ought to have an election on the thingA vote on itA majority vote."Andsome more stuff.But I don't recall any more too much about itQ (By Mr EWALD)Do you recall him sayingthat ratherthan have the union hewould lock the doors 9-A No, I don't recall'him saying thatTRIAL EXAMINER: Did he say anything like that?The WITNESS: -Not to my remembrance, noQ- (By Mr EWALI.) To the best of your recollection did lie make any threats toanybody concerning the union organization9A No, sir,I don't remember of him ever saying anything like thatWilson denied-that he had threatened to close down the business or to lease trucks fordeliveries.The contrary testimony and denials of Childress and Wilson are not credited'Arnold testified that the meeting was held about 3 weeks after Staats'dischargeBarshaw testified that the meeting took place about a month before,the election on Febru-ary 21,1961Shemansky testified that the meeting took place at sometime betweenAugust 1 andOctober 4,1960It is not clear from the testimonyof Arnoldand Barshawthat theywere referring to the same meetingHowever,both testified concerning a meet-ing that took place near"the saw "4Barshaw,Arnold, and Shemansky testified credibly to the aboveThe denials ofWilson are not credited.Childress did not testify concerningthe abovemeeting5 Shemansky testifiedcredibly thatFortuna had told him"on many occasions"to con-sult with Childress as "Burt is in charge of the warehouse."Childress testified that as634449-62-vol 135-4 34 ,.,,DECISION'S OF NATIONAL LABOR RELATIONS BOARDThe day after the hearing Fortuna reprimanded Shemansky for taking time offwithout getting permissionShemansky said that he had told Childress beforetaking the time offFortuna ieplied,"Burt Childress is nothing out there.youtellme."Either that same day or the following day Shemansky was called to theoffice by Wayne Wilson.Wilson spoke to him about his testimony at the hearing.Shemansky was laid off on October 24. Fortuna told him at the time, "Art, Ihave gotbad news for you, . . I am going to have to give you some time off. .You guys are just getting too smart out there..You have taken time off withoutasking me and altering the timecards and altering the bulletin'board...It isgoing to have to stop..I am going to start giving everybody time off, . . Iam sorry you have to be the first one but we have got to start with someone "WhenShemansky asked Fortuna how long he would be off,Fortuna replied,"You knowthings are slow and I will give you a call " Shemansky then went to Wilson andasked him how long he would be off.Wilson toldhim, "I don't knowIt isup to Walter.Walter is mad at you guys out there."Shemansky called Fortunaabout 3 days later.He told Fortuna that he had to know how long he would beoff, as he could not "afford to lose any time or money." Fortuna told him to reportfor work on October 31 6Fortuna and Wilson both denied that Shemansky was laid off on October 24. Theytestified that he was discharged on that date"for marking up time cards" of theemployees at the Ryan plant,and that he was rehired on October 31.Shemansky admitted marking the timecards"possibly a week"after October 4. Inthis connection he testified as follows- 7We had come into the shop and we were punching in, and Dennis Shipp wasthe first to punch his card,and he had grabbed the wrong card and punched it,and we said,"what's the matter'Can'tyou see?"And he said "Well,I can'tsee without my glasses" and he held it like that and I said, "Well, I will write thename on here so you can see it," and so then I had a red pencil and I written"Dan" on the card and 1 wrote"Art" on my card and Jim and Burt's name onthe card.Shemansky also admitted that he rearranged some documents on the bulletin boardThe documents were a settlement agreement in CaseNo 7-CA-2845 and a noticeof election in Case No 7-RC-4623. Shemansky testified that the documents wereposted one on top of the other, and that he separated them.Wayne Wilson testified that on July 21,1960, Shemansky"came in late andnever punched the card"; that when he questioned Shemansky about it, Shemanskysaid that he was going to let Staats mark his timecard for him;that he toldShemansky that thereafter he should talk to Fortuna if he was late;that theemployees"were depending on [Staats] at the end of the week to mark in thestarting time and therefore no loss {sic]time was being incurred";that he thenwent to Staats and told him,"ifyou are going to mark them when they are late,mark them late and if they have got an excuse tell me about the excuse and we willgive them a full day'spay if it is a legitimate excuse"; and that he told all em-ployees at the time, "This business of touching or fooling with anybody else's cardsand marking them in or don't mark them in or don't punch them in has got to stop.We got rules.They are posted on the board."I find that Shemansky was laid off and not discharged on October 24, 1960. Inso finding I discredit Fortuna's testimony to the effect that he told Shemansky thathe was"fired,"and that he made it clear to him that he was being"rehired."I amconvinced and find that the Respondent's reason for Shemansky's layoff was apretext, and that it laid him off because it considered him a leading adherent of theUnion.It is undisputed that Shemansky did not alter the timecards.In what might betermed "horseplay,"he merely wrote in red pencil the first name or nickname of theof the time of the hearing hereinhewas "warehouse leader "Fortuna testified thatChildress was not it leader in October 1060,and that he(Fortuna)was the only onewho could grant an employee time off front work6The above conversation between Slieniansky, Fortuna, and Wilson are based upon thecredited testimony of Shouaan^lzv.RShipp gave substsuntially the same testimony its Slieniansky as to this incidentShenuunsky also testified that shortly after lie wrote on the cards both Fortuna andWilson reprimanded him for it,and that Wilson told hint,"You could have put thewrong name on somebody else's cards and that would confuse the timekeeper and hewould be getting someone else's pay,Just don't let it happen again"I credit.Shemansky's testimony In this connection -WAYNEW. WILSON COMPANY-,,35employees on the topof the cards.That Wilson did not-consider the matter seriodsenough for a layoff or discharge at thetime isclear from his warning to Shemanskynot to let it happenagain.Further,` Shemansky testified that the incident happened"possibly a week" after October 4Fortuna and Wilson did not identify the date,but their testimony indicates that, it occurred immediately before October 24.Theissueof time could have been resolved 'by the timecards themselves, since theyconstitute the best evidence.They were not adduced in evidence. For. this reasonI credit the above testimony of Shemanskyas tothe time of the incident.Accordingly, I find that by laying off Shemansky on October 24, 1960, the Re-spondent violated Section 8(a) (3) of the ActC. The transfer of drivers after the electionOn February 21, 1961,an electionwas conductedamongthe Respondent's em-ployees, with a unit of truckdrivers found to be appropriate by the Board.Arnold,Shemansky, Shipp, Clinton Childress, Dewey Childress,Walter Babinean, andEugene Duda voted at the election. Shemansky, who acted as the Union's observer,challenged the ballots of Clinton Childress, Dewey Childress,Babinean,and Duda.Aside from the challengedballots,three voteswere castfor the Union. In itsSupplementalDecision and Direction, dated August 10, 1961, the Board overruledthe challenges on Clinton Childress,Babinean, and Duda and sustainedthe challengeon Dewey Childress.As related above, Shemansky, Arnold, and Shipp were the regular drivers atthe Ryan plant; and duringemergenciesBarshaw and Dewey Childress also drovetrucks.At the start of work on February 22, Fortuna told Shemansky and Shipp towork in the warehouse "puttingaway steel."He told Dewey Childress and Arnoldto drive the trucks .8Between February 22 and March 27, 1961, the date when Arnold and Shemanskywere laid off, Shipp and Shemansky each were assigned to drive trucks about threetimes.Arnold drove a truck for about 4 days after February 22, and then wasassigned to work in the warehouseThereafter, Arnold drove only 1 day.DeweyChildress, Clinton Childress, Duda, and Babinean replaced Shipp, Shemansky, andArnold as drivers during this period of time .9The above facts concerning the changes made on and after February 22 arebased on the credited testimony of Barshaw, Shemansky, Shipp, and Arnold.Fortuna at first denied that he made anychanges inthe work on and after Febru-ary 22. Later he testified,I had a lot of steel on the floor, and as I said, I came out to the fellows thereand I took Artand I took Dan Shipp. Those fellows were with me and theyknew how to put that steel away a little better than these other fellows,I assume,so I put them to putting the steel away, and so I would say that to the best ofmy knowledge, what I can recollect, they might have drove about a day or twodays out of the week at that time they were putting the steel away.Wayne Wilson testified that he didnot issue,any orders to "cut off these guys fromdriving"; that "two of our trucks were out of commission on the 22nd"; that "WalterBabinean was on the night shift right up to the time of the layoffs and never camedown during days and never did any more than what he normally did"; 10 and thatShipp, Shemansky, and Arnold "drove just as much before February 21st as they didafter," except that "deliveries were slower.because business was poor."The complaint alleges that about February 22, 1961, the Respondent "transferredits truck drivers to other duties and assigned said truck driving duties to otheremployees for the purpose of undermining and dissipating the majority status of theUnion in the unit found appropriate by the Board." In my opinion the GeneralCounsel has failed to sustain the burden of proving this allegation of the complaint.It isundisputed that the Respondent's "regular" truckdrivers did not drive con-stantly.They were required to perform other jobs, such as putting away steel. It isalso undisputed that there was anunusualamount of accumulated steel in the Ryanplant at the time in question. Shipp, Shemansky, and Arnold were put to workmoving andstoringthis steel.That they were not transferred permanently to this8Dewey Childress made the work assignments to the employees at the Ryan plant beforethe election8 Clinton 'Childress, Duda, and Babinean worked for the most part at the Keefer plantbefore the electionThere is some evidence that they drove the Ryan plant's trucks dur-ing emergencies or at night.31Babinean did not appear as a witness at the hearing 36DECISIONS OF NATIONAL LABOR:RELATIONS BOARDtype ofwork is indicated by-reason of-the fact that each of them did some drivingthereafter.-Further, Clinton Childress,Babinean,and Duda were included by the Board inthe unit of truckdrivers.The evidence indicates that these employees drove trucksat the Keefer plant prior to February 22.There is no evidence showing thatemployees other than regular truckdrivers took over the driving duties at that plantafter February 22.Accordingly it will be recommended that this allegation of thecomplaint be dismissed.D. The layoff of Shemansky and ArnoldAbout 3 days before the election on February 21, 1961,Shemansky distributedunion literature to employees at both the Ryan and Keefer plants.Upon beingasked by Hurmel Stiltner,foreman at the Keefer plant,as to what he was passingout, Shemansky showed him one of the union pamphlets.About 3 or 4 days after theelection,Shemansky had a conversation with Wayne Wilson.Concerning this con-versation;Shemansky testified credibly as follows:Iwalked in to Walter Fortuna's office to turn in my shippers,and Jack Wilsonwas standing there at his desk and he said "Art,what is this I hear about youpassing out personal literature at the other shops,"and I said it wasn'tpersonal.I said it was matters concerning the company and he said"well, I don't knowwhat it was but it is not a company policy that the men pass out personalliterature at the shops."He said"if you don'twatch yourself,you will talkyourself right out of a job."On March 27, 1961,Shemansky and Arnold were laid off.Fortuna told themthat the reason for the layoff was because business was slow, and that employeesat the Keefer plant also were being laid off.Wayne Wilson-testified that five employees,including Shemansky and Arnold,were laid off on March 27 "because business was in such a slow state"; 11 that he-made the final decision on the selection of employees to be laid off,after consultingwith Fortuna;and that "the drivers were laid off on the length of service and ontheir record,how good they were."Arnold testified without contradiction that he was hired by the Respondent onMarch 31, 1960.Shemansky testified without contradiction that he was hired inOctober 1957.Dewey Childress testified that as of the date of the hearing herein-he had worked a year for the Respondent.Fortuna testified that as of the dateof the hearing herein Clinton Childress had been employed by the Respondent"over a year,"Duda 3 or 4 years, and Babinean"about three years."Shemansky"testifiedwithout contradiction that Dewey Childress,Clinton Childress,Babinean,and Duda all were hired after him.From the above testimony it appears that Shemansky had more seniority thanDewey Childress,Clinton Childress,Duda, and Babinean; 12 and that Arnold hadmore seniority than Dewey Childress 13 and possibly more than Clinton Childress."Fortuna testified that six employees were laid off at the timeBradshaw was one ofthe employees laid off.12 As -related above, Fortuna and Wilson testified that Shemansky was discharged onOctober 24 and was rehired on October 31, 1960The reason for this contention becomesclearwhen considered with the above factsShemansky testified to the effect that thefirst that he knew of the alleged discharge in October 1960,was at the time of his layoffinMarch 1961Concerning a conversation with Fortuna on March 28, 1961, Shemanskytestified credibly as follows:I called Walter Fortuna and I asked him,I said, "Is my vacation pay ready for meto pick up?"and he said, "Art, if you will wait a minute I will check"He askedme if he could call me back and I said yes I would wait, and about probably forty-five minutes later so he called me back and he said"Gee, Art,I have bad news foryou "He said,"You are not going to get your vacation pay," and I said, "whynot"" and he said,"Well the time you had that time off there you lost your vacationpay and seniority," and I said, "nobody ever told me I lost my seniority and vacationpay," and he said,"well, you must have misunderstood"He said, "We rehired youat that time,"so I says, "Who told you that1"and lie said, "that's the word that isgoing around here." . ."As found above, Dewey Childress made work assignments prior to the electionStart-ing on February 22, Fortuna made the assignments, and Childress drove a truckChildress testified that he became a "warehouse leader"during May 1961. WAYNE W. WILSON COMPANY37 :Therefore,it is'clear that Shemansky and Arnold were not selected for layoff onthe basis of seniority.Concerning alleged"drawbacks"or shortcomings which were considered in theselection of Shemansky and Arnold for layoff, Wayne Wilson, Fortuna, and LeighWilson testified at length.For the most part,the incidents involving Shemanskyand Arnold are undisputed.During August 1960,Arnold damaged Wayne Wilson'sautomobile with his truck.In the early spring of 1960, Shemansky received"a towingticket" because his truck got stuck on a residential street.During August 1960,Shemansky ran into the Respondent's building and damaged"the down-spout."OnFebruary 22, 1961, the truck driven by Shemansky the previous day needed repairsbecause of overheating.Other complaints of Respondent concerning Shemansky'sconduct as an employee have been related above in connection with his layoffduringOctober 1960.I have carefully considered all of the evidence,and am convinced and find thatthe Respondent was seizing upon pretexts to justify its disregard of its admittedseniority policy in the selection of Shemansky and Arnold for layoff. In so finding,I have credited the testimony of Shemansky and Arnold as to the incidents involved.Fortuna testified that after the accident involving Wilson's car, Arnold"seemed tostraighten out and work good."Fortuna admitted that Shemansky was one of his"most reliable drivers," along with Shipp and Duda. Shemansky testified withoutcontradiction that during the winter of 1959 he was offered the job of foreman,and that the offer was repeated by Wilson after Staats was discharged. From thisand other evidence,I am unable to believe that the Respondent took into considerationthese alleged "drawbacks" of Shemansky and Arnold in their selection for layoff.Accordingly,I find that the Respondent was motivated discriminatorily in selectingArthur Shemansky and James Arnold for layoff on March 27, 1961, and that bysuch conduct the Respondent violated Section8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section Ill, above, occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has-engaged in unfair labor practices,itwillbe recommended that it cease and desist therefrom and take certain affirmative andremedial action designed to effectuate the policies of the Act.Having found thatthe Respondent discriminatorily laid off Arthur Shemansky from October 24 to 31,1960, and Arthur Shemanskyand JamesArnold on March 27, 1961, I recommendthat the Respondent offer them immediate and full reinstatement,,without prejudiceto their seniority and other rights and privileges,and make-them whole in accord-ance with the Board's usual procedures and remedial policies for any loss of earningsoccasioned by their layoff I further recommend that the Respondent upon reason-able request make available to the Board and its agents all payroll and other recordspertinent to an analysis of the amount due in backpay.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 247, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization within the meaning of Section.2(5) of the Act.2.By laying off Arthur Shemansky and James Arnold, thereby discriminating inregard to the hire and tenure of their employment and discouraging membership inthe Union,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a) (3) and(1) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-'merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]